Case 2:18-cv-06793-JLS-DFM Document 33 Filed 03/01/19 Page 1 of 23 Page ID #:451




   1 Eric M. George (State Bar No. 166403)
       egeorge@bgrfirm.com
   2
     Carl Alan Roth (State Bar No. 151517)
   3   croth@bgrfirm.com
     BROWNE GEORGE ROSS LLP
   4
     2121 Avenue of the Stars, Suite 2800
   5 Los Angeles, California 90067
     Telephone: (310) 274-7100
   6
     Facsimile: (310) 275-5697
   7
     Attorneys for Plaintiffs
   8 Tina Matthews and Paul Tessaro,
     as individuals and on behalf of all others
   9 similarly situated
  10
  11                               UNITED STATES DISTRICT COURT
  12                             CENTRAL DISTRICT OF CALIFORNIA
  13
  14 TINA MATTHEWS and PAUL                                  Case No. 2:18-cv-06793-JLS-DFMx
     TESSARO, as individuals, on their                       Hon. Josephine L. Staton,
  15
     behalf and on behalf of all others                      Courtroom 10A
  16 similarly situated,
                                                             PLAINTIFFS’ OPPOSITION TO
  17                                                         (1) UNION DEFENDANTS’
                         Plaintiffs,
                                                             MOTION TO DISMISS AND FOR
  18                                                         JUDGMENT ON THE PLEADINGS,
                   vs.                                       AND IN THE ALTERNATIVE FOR
  19                                                         SUMMARY JUDGMENT AND
                                                             (2) OPENING BRIEF OF
  20 UNITED TEACHERS OF LOS                                  INTERVENOR CALIFORNIA
                                                             ATTORNEY GENERAL IN
  21 ANGELES; SAN DIEGO                                      SUPPORT OF UNION
     EDUCATION ASSOCIATION;                                  DEFENDANTS’ MOTION TO
  22 CALIFORNIA TEACHERS                                     DISMISS
  23 ASSOCIATION, a California nonprofit                     [Filed Concurrently Herewith:
     corporation; NATIONAL                                   Statement of Genuine Disputes of
  24 EDUCATION ASSOCIATION; and                              Material Fact in Opposition to
                                                             Defendants’ Motion for Summary
  25 DOES 1-20, inclusive ,                                  Judgment]
  26                     Defendants.                         Date: March 29, 2019
                                                             Time: 10:30 a.m.
  27                                                         Courtroom 10A
  28                                                         Trial Date: None Set
       1208781.1                                                                   Case No. 2:18-cv-06793-JLS-DFMx
          PLS.’ OPP’N TO (1) UNION DEFS.’ MOT. TO DISMISS AND FOR J. ON THE PLEADING, AND IN THE ALTERNATIVE FOR
           SUMM. J. AND (2) OPENING BR. OF INTERVENOR CAL. ATT’Y GEN. IN SUPP. OF UNION DEFS.’ MOT. TO DISMISS
Case 2:18-cv-06793-JLS-DFM Document 33 Filed 03/01/19 Page 2 of 23 Page ID #:452




   1                                               TABLE OF CONTENTS
   2                                                                                                                            Page
   3
       I.          INTRODUCTION............................................................................................. 1
   4
       II.         STATEMENT OF FACTS................................................................................ 2
   5
       I.          THE REQUEST FOR PROSPECTIVE INJUNCTIVE RELIEF
   6               SHOULD NOT BE DISMISSED AS MOOT .................................................. 4
   7 II.           THE CLAIMS SHOULD NOT BE LEFT TO PERB FOR
                   DETERMINATION.......................................................................................... 5
   8
                   A.      The Union Defendants Have Already Argued That This Case
   9                       Presents A Federal Question of Substantial Importance to the
                           Federal System and Should Remain In Federal Court............................ 5
  10
                   B.      Plaintiffs’ Claims Are Not Preempted By EERA................................... 6
  11
       III.        THE UCL CLAIM IS VIABLE ...................................................................... 10
  12
       IV.         SECTION 1159 SHOULD NOT BE APPLIED SO AS TO
  13               PRECLUDE PLAINTIFFS’ CLAIMS ........................................................... 11
  14               A.      Section 1159 Does Not Merely Clarify The Law ................................. 14
  15               B.      Section 1159 Violates Plaintiffs’ Rights To Procedural Due
                           Process................................................................................................... 15
  16
                   C.      Section 1159 Violates Plaintiffs’ Substantive Due Process Rights...... 18
  17
       V.          CONCLUSION ............................................................................................... 19
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28   1208781.1
                                                                     -i-             Case No. 2:18-cv-06793-JLS-DFMx
            PLS.’ OPP’N TO (1) UNION DEFS.’ MOT. TO DISMISS AND FOR J. ON THE PLEADING, AND IN THE ALTERNATIVE FOR
             SUMM. J. AND (2) OPENING BR. OF INTERVENOR CAL. ATT’Y GEN. IN SUPP. OF UNION DEFS.’ MOT. TO DISMISS
Case 2:18-cv-06793-JLS-DFM Document 33 Filed 03/01/19 Page 3 of 23 Page ID #:453




   1                                         TABLE OF AUTHORITIES
   2                                                                                                              Page(s)
   3 FEDERAL CASES
   4 Abood v. Detroit Board of Education,
   5   431 U.S. 209 (1977) ................................................................................. 12, 14, 15

   6 Ileto v. Glock, Inc.,
         565 F.3d 1126 (9th Cir. 2009) ............................................................12, 15, 18, 19
   7
   8 In re Davis,
         595 B.R. 818 (Bankr. C.D. Cal. 2019) ................................................................... 5
   9
     Janus v. American Federation of State, County, & Municipal Employees,
  10
         Council 31,
  11     138 S. Ct. 2448 (2018)......................1, 3, 4, 5, 6, 10, 11, 12, 13, 14, 15, 16, 17, 18
  12 Rea v. Matteucci,
  13   121 F.3d 483 (9th Cir. 1997) ................................................................................ 16
  14 Rivers v. Roadway Express, Inc.,
        511 U.S. 298 (1994) ............................................................................................. 12
  15
  16 STATE CASES
  17 Cal. Emp’t Stabilization Comm’n v. Payne,
  18   31 Cal. 2d 210 (1947) ........................................................................................... 14

  19 California Association of Professional Scientists v. Schwarzenegger,
        137 Cal. App. 4th 371 (2006)............................................................................. 7, 8
  20
  21 Cansino v. Bank of Am.,
        224 Cal. App. 4th 1463 (2014)............................................................................. 10
  22
     El Rancho Unified School District v. National Education Association,
  23    33 Cal. 3d 946 (1983) ............................................................................................. 9
  24
     Fein v. Permanente Med. Grp.,
  25    38 Cal. 3d 137 (1985) ........................................................................................... 17
  26 L.A. Mem’l Coliseum Comm’n v. Insomniac, Inc.,
  27    233 Cal. App. 4th 803 (2015)............................................................................... 10
  28    1208781.1
                                                                -ii-                Case No. 2:18-cv-06793-JLS-DFMx
           PLS.’ OPP’N TO (1) UNION DEFS.’ MOT. TO DISMISS AND FOR J. ON THE PLEADING, AND IN THE ALTERNATIVE FOR
            SUMM. J. AND (2) OPENING BR. OF INTERVENOR CAL. ATT’Y GEN. IN SUPP. OF UNION DEFS.’ MOT. TO DISMISS
Case 2:18-cv-06793-JLS-DFM Document 33 Filed 03/01/19 Page 4 of 23 Page ID #:454




   1                                         TABLE OF AUTHORITIES
                                                   (Continued)
   2                                                                                                              Page(s)
   3 Leek v. Washington Unified School District,
        124 Cal. App. 3d 43 (1981) .................................................................................... 9
   4
   5 Link v. Antioch Unified School District,
        142 Cal. App. 3d 765 (1983) .............................................................................. 8, 9
   6
     McClung v. Emp’t Dev. Dep’t,
   7
        34 Cal. 4th 467 (2004).............................................................................. 11, 14, 15
   8
     Rosefield Packing Co. v. Superior Court,
   9    4 Cal. 2d 120 (1935) ............................................................................................. 17
  10
     San Lorenzo Education Association v. Wilson,
  11    32 Cal. 3d 841 (1982) ............................................................................................. 8
  12 Yoshioka v. Superior Court,
  13    58 Cal. App. 4th 972 (1997)........................................................................... 15, 16
  14 STATE STATUTES
  15 Cal. Bus. & Prof. Code § 17200 ................................................................................ 10
  16
     Cal. Gov. Code § 1159 ........................2, 3, 6, 8, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19
  17
     Cal. Gov. Code § 1159(a) .......................................................................................... 11
  18
  19 Cal. Gov. Code § 1159(b).......................................................................................... 14
  20 Cal. Gov. Code § 1159(e)(1) ..................................................................................... 14
  21 Cal. Gov. Code § 1159(e)(2) ..................................................................................... 12
  22 Cal. Gov. Code § 3514.5 ........................................................................................... 10
  23
  24
  25
  26
  27
  28
        1208781.1
                                                                -iii                Case No. 2:18-cv-06793-JLS-DFMx
           PLS.’ OPP’N TO (1) UNION DEFS.’ MOT. TO DISMISS AND FOR J. ON THE PLEADING, AND IN THE ALTERNATIVE FOR
            SUMM. J. AND (2) OPENING BR. OF INTERVENOR CAL. ATT’Y GEN. IN SUPP. OF UNION DEFS.’ MOT. TO DISMISS
Case 2:18-cv-06793-JLS-DFM Document 33 Filed 03/01/19 Page 5 of 23 Page ID #:455




   1                    MEMORANDUM OF POINTS AND AUTHORITIES
   2 I.        INTRODUCTION
   3           Plaintiffs seek return of fees taken from them by the defendant Unions
   4 (“Union Defendants”) in what has already been deemed by the United States
   5 Supreme Court a violation of the United States Constitution. In light of that
   6 decision, any attempt by Union Defendants to seek judgment on the pleadings for
   7 claims seeking compensation for Union Defendants’ unconstitutional taking must be
   8 rejected.
   9           On June 27, 2018, the United States Supreme Court issued its decision in
  10 Janus v. American Federation of State, County, & Municipal Employees,
  11 Council 31, 138 S. Ct. 2448 (2018) (“Janus”). The Court held that the exaction of
  12 so-called agency or fair share fees under a state-law scheme whereby public
  13 employees are forced to subsidize a union by the compulsory payment of such fees,
  14 even if they choose not to join and strongly object to the positions the union takes in
  15 collective bargaining and related activities, violates the free speech rights of
  16 nonmembers by compelling them to subsidize private speech on matters of
  17 substantial public concern. 138 S. Ct. at 2459-60. Plaintiffs in this action are public
  18 school teachers in the State of California for whom Defendants United Teachers of
  19 Los Angeles (“UTLA”) or San Diego Education Association (“SDEA”) have been
  20 designated as the exclusive representative. Plaintiffs, however, were not members
  21 of their respective union chapters, but were forced to pay these fees to keep their
  22 jobs. After the Supreme Court ruled in Janus, they filed this action to recover these
  23 fees under several state-law causes of action.
  24           By virtue of the decision in Janus there is no issue to be determined as to
  25 whether the Union Defendants’ exaction of these agency fees violated Plaintiffs’
  26 First Amendment rights. Indeed, in other post-Janus actions a number of these
  27 Union Defendants and the California Attorney General have acknowledged that the
  28 practice at issue here is unconstitutional in light of Janus, and that they have ceased
     1208781.1
                                                 -1-               Case No. 2:18-cv-06793-JLS-DFMx
          PLS.’ OPP’N TO (1) UNION DEFS.’ MOT. TO DISMISS AND FOR J. ON THE PLEADING, AND IN THE ALTERNATIVE FOR
           SUMM. J. AND (2) OPENING BR. OF INTERVENOR CAL. ATT’Y GEN. IN SUPP. OF UNION DEFS.’ MOT. TO DISMISS
Case 2:18-cv-06793-JLS-DFM Document 33 Filed 03/01/19 Page 6 of 23 Page ID #:456




   1 collecting these fees and will not do so in the future. As a result, there cannot be
   2 any claim that there is any labor law issue still to be determined that is within the
   3 exclusive jurisdiction of the California Public Employment Relations Board
   4 (“PERB”).
   5            As set forth below, Plaintiffs’ claims should not be relegated to PERB for a
   6 number of additional reasons, not the least of which is that the Union Defendants
   7 have previously argued to this Court that this case should not be remanded to state
   8 court because the issues raise a federal question “of substantial importance to the
   9 federal system” and “which would impact many other cases around the country
  10 concerning public sector unions’ collection of fair-share fees prior to [Janus].”
  11 Moreover, the Union Defendants’ reliance on Cal. Gov. Code § 1159 must be
  12 rejected as that code section does not apply to the current case and, if it were to be
  13 applied, should be deemed unconstitutional.
  14 II.        STATEMENT OF FACTS
  15            The named Plaintiffs are California public school teachers who have not been
  16 and are not now members of any of the Defendant unions, but who had been
  17 required, as a condition of their continued employment, to pay agency fees.1
  18 Mr. Tessaro has paid an agency fee of approximately $1,000 per year ($600 after a
  19 rebate of approximately $400) through a payroll deduction since he resigned from
  20 SDEA in approximately 2004, and Ms. Matthews was subject to payroll deductions
  21 of $60-$85 per month. Neither individual ever consented to paying these fees.
  22 Compl. ¶¶ 19-23.
  23
  24
  25   1
               Plaintiffs do not dispute the assertions concerning Ms. Matthews, except to
  26 point out that she did not separate from employment in July 2017. See
  27 Memorandum of Points and Authorities in Support of Union Defendants’ Motion to
     Dismiss and for Judgment on the Pleadings, and in the Alternative For Summary
  28 Judgment, Dkt. No. 27-1, at n.1 (“Union Mem.”).
     1208781.1
                                                    -2-             Case No. 2:18-cv-06793-JLS-DFMx
           PLS.’ OPP’N TO (1) UNION DEFS.’ MOT. TO DISMISS AND FOR J. ON THE PLEADING, AND IN THE ALTERNATIVE FOR
            SUMM. J. AND (2) OPENING BR. OF INTERVENOR CAL. ATT’Y GEN. IN SUPP. OF UNION DEFS.’ MOT. TO DISMISS
Case 2:18-cv-06793-JLS-DFM Document 33 Filed 03/01/19 Page 7 of 23 Page ID #:457




   1               In June 2018, Janus held that the practice of exacting agency fees violated the
   2 First Amendment as forced speech in support of a union and its activities, by non-
   3 union employees who object to these activities. Compl. ¶¶ 1-4, 16. The Court also
   4 held that it was “hard to estimate how many billions of dollars have been taken from
   5 nonmembers and transferred to public-sector unions in violation of the First
   6 Amendment.” Hence, Plaintiffs filed the Complaint in California state court,
   7 seeking to recover the millions of dollars in fees exacted from nonmembers in
   8 California alone.2 Compl. ¶¶ 6-7.
   9               Two months after Plaintiffs commenced this action, the Governor of
  10 California signed SB No. 846, which provides that the Controller, a public employer
  11 and a union shall not be liable for, and shall have a complete defense to, any claims
  12 for restitution of the unconstitutional agency fees. This section is to be applied to
  13 claims asserted before its enactment – like those here – on the purported basis that it
  14 clarifies existing law rather than changes it. See Cal. Gov. Code § 1159 (“§ 1159”);
  15 Exhibit 1 to Opening Brief of Intervenor California Attorney General In Support of
  16 Union Defendants’ Motion To Dismiss, Dkt. No. 32 (“AG Brief”). See generally
  17 Union Mem. 10-11.
  18               This case is one of four related cases pending before this Court, i.e., Wilford
  19 v. National Education Association, No. 8:18-cv-1169-JLS-DFM (“Wilford”); Martin
  20 v. California Teachers Association, No. 2:18-cv-08999-JLS-DFM (“Martin”); and
  21 Babb v. California Teachers Association, No. 8:18-cv-0094-JLS-DFM (“Babb”).
  22 The Union Defendants have filed virtually identical motions in each case and the
  23 Attorney General has filed its brief in Wilford, which it has then incorporated by
  24 reference into its brief in this case.3 In view of the identity of issues among these
  25
       2
            Union Defendants filed a Notice of Removal on August 8, 2018, Dkt. 1, and
  26 by In Chambers Order dated November 15, 2018, Dkt. No. 21, the Court denied
  27 Plaintiffs’ motion to remand. Dkt. 21.
     3
  28        The Wilford Brief is Exhibit 1 to the Attorney General’s Brief herein and is
       1208781.1
                                                             -3-                    Case No. 2:18-cv-06793-JLS-DFMx
           PLS.’ OPP’N TO (1) UNION DEFS.’ MOT. TO DISMISS AND FOR J. ON THE PLEADING, AND IN THE ALTERNATIVE FOR
            SUMM. J. AND (2) OPENING BR. OF INTERVENOR CAL. ATT’Y GEN. IN SUPP. OF UNION DEFS.’ MOT. TO DISMISS
Case 2:18-cv-06793-JLS-DFM Document 33 Filed 03/01/19 Page 8 of 23 Page ID #:458




   1 cases, Plaintiffs incorporate by reference the arguments submitted by the other
   2 related plaintiffs in response to the filings by the Union Defendants and the Attorney
   3 General.
   4           Significantly, the State Defendants in Babb (members of the California Public
   5 Employment Relations Board (“PERB”) against whom the Babb plaintiffs sought
   6 only prospective injunctive and declaratory relief) and the California Attorney
   7 General have conceded that the compulsory agency fee collection is
   8 unconstitutional, and have represented that they have stopped collecting these fees
   9 and will not do so in the future. Relying on these representations, the Court in Babb
  10 granted the state defendants’ motion to dismiss on the ground that plaintiffs’ claims
  11 were moot. Babb, In Chambers Order, Dkt. 76.
  12                                               ARGUMENT
  13 I.        THE REQUEST FOR PROSPECTIVE INJUNCTIVE RELIEF
  14 SHOULD NOT BE DISMISSED AS MOOT
  15           Even with the utmost of good faith in the intentions of the various unions and
  16 others involved in the collection of agency fees, mistakes are made, systems break
  17 down and someone may fail to follow the current stated policy of compliance with
  18 Janus. Even the UTLA’s Controller states that he will be continuing to monitor and
  19 audit the payroll deduction rosters to “ensure that non-member bargaining unit
  20 employees are not inadvertently subject to any payroll deduction.” Declaration of
  21 Harry Mar ¶ 15, Dkt. No. 27-8. Prospective injunctive relief is justified, to protect
  22 Plaintiffs and others in the proposed class from further “serious[ ] impinge[ment] on
  23 First Amendment rights.” Janus, 138 S.Ct. at 2464.
  24 / / /
  25 / / /
  26 / / /
  27
  28 the document referred to above as the “AG Brief.”
     1208781.1
                                             -4-                                   Case No. 2:18-cv-06793-JLS-DFMx
          PLS.’ OPP’N TO (1) UNION DEFS.’ MOT. TO DISMISS AND FOR J. ON THE PLEADING, AND IN THE ALTERNATIVE FOR
           SUMM. J. AND (2) OPENING BR. OF INTERVENOR CAL. ATT’Y GEN. IN SUPP. OF UNION DEFS.’ MOT. TO DISMISS
Case 2:18-cv-06793-JLS-DFM Document 33 Filed 03/01/19 Page 9 of 23 Page ID #:459




   1 II.           THE CLAIMS SHOULD NOT BE LEFT TO PERB FOR
   2 DETERMINATION
   3               A.    The Union Defendants Have Already Argued That This Case
   4                     Presents A Federal Question of Substantial Importance to the
   5                     Federal System and Should Remain In Federal Court
   6               In response to Plaintiffs’ Motion To Remand this case back to the California
   7 Superior Court the Union Defendants were clear and unequivocal: whether Janus is
   8 retroactive is “necessarily raised” by this case, this issue is “actually and vigorously
   9 disputed,” and “is a question of substantial importance to the federal system.”
  10 Opposition to Motion to Remand 16-23, Dkt. No. 19. As they told the Court,
  11 “[w]hether Janus is retroactive is also a ‘substantial’ question, the resolution of
  12 which would impact many other cases around the country concerning public sector
  13 unions’ collection of fair-share fees prior to that decision. As the Supreme Court’s
  14 decision in Janus makes clear, ‘more than 20 States have statutory schemes built on
  15 the [Abood] decision’ and ‘billions of dollars’ in fair-share fees were received in
  16 reliance on Abood. Janus, 138 S. Ct. at 2486; id. at 2487 (Kagan, J., dissenting).
  17 Whether Janus is retroactive is thus a question of national importance, not just a
  18 question applicable to a particular union in a particular state.” Id. at 21-22
  19 (alteration in original). However, the Union Defendants did not say a word about
  20 their intent to file a subsequent motion seeking to move this case to PERB, a state
  21 administrative body of limited jurisdiction.
  22               Although the Court denied the remand motion on other grounds and did not
  23 reach the federal question argument, In Chambers Order 2, Dkt. No. 21, this
  24 argument may well have influenced the Court’s determinations with respect to these
  25 other arguments, and it may be impossible to say that this argument had no impact at
  26 all. Under these circumstances, the Union Defendants should be estopped from
  27 arguing now that this case belongs in front of PERB. See, e.g., In re Davis,
  28 595 B.R. 818 (Bankr. C.D. Cal. 2019).
       1208781.1
                                                            -5-                    Case No. 2:18-cv-06793-JLS-DFMx
          PLS.’ OPP’N TO (1) UNION DEFS.’ MOT. TO DISMISS AND FOR J. ON THE PLEADING, AND IN THE ALTERNATIVE FOR
           SUMM. J. AND (2) OPENING BR. OF INTERVENOR CAL. ATT’Y GEN. IN SUPP. OF UNION DEFS.’ MOT. TO DISMISS
Case 2:18-cv-06793-JLS-DFM Document 33 Filed 03/01/19 Page 10 of 23 Page ID #:460




    1         Even if the Union Defendants’ change in positions does not require the
    2 application of judicial estoppel, their flip-flop completely undermines all of their
    3 current arguments about the interpretation of the Educational Employment Relations
    4 Act (“EERA”) implicated by this case, and that such interpretation “is initially and
    5 exclusively a question for PERB” and “falls squarely within PERB’s legislatively
    6 designated field of expertise.” Union Mem. 8. In fact, as discussed below, given
    7 the Supreme Court’s ruling that the agency fee scheme is unconstitutional and the
    8 acknowledgment of this result by the unions and the Attorney General, there is
    9 nothing left for PERB to do.
   10         B.      Plaintiffs’ Claims Are Not Preempted By EERA
   11         The unique context of this action cannot be ignored – as the Union
   12 Defendants do – in determining whether or not PERB has exclusive jurisdiction over
   13 Plaintiffs’ claims. To reiterate: (1) the United States Supreme Court has already
   14 determined the dispositive issue, i.e., that the compulsory payment of agency fees
   15 violates the First Amendment; (2) the California Attorney General and the unions
   16 have conceded this result and have represented to this Court and elsewhere that they
   17 are complying with this decision. E.g., Babb In Chambers Order, Dkt. 76. Thus,
   18 the only significant issues remaining to be determined are the constitutionality of
   19 § 1159 and whether Janus is to be applied retroactively so as to allow Plaintiffs to
   20 recover the agency fees taken before the Janus decision; (3) the Union Defendants
   21 have already told this Court that this latter issue is a substantial federal question of
   22 national importance, and not just a question applicable to one case against a
   23 particular union in a particular state, such that that action should not be remanded to
   24 state court; (4) Janus did not make any claim that the agency fee scheme constituted
   25 an unfair labor practice, the Supreme Court did not address that issue, and Plaintiffs
   26 here make no such claim; and (5) by enacting § 1159 so as to bar all claims for
   27 restitution, California has taken even the task of determining a remedy away from
   28 PERB (if such a task is otherwise within its jurisdiction).
      1208781.1
                                               -6-                                Case No. 2:18-cv-06793-JLS-DFMx
         PLS.’ OPP’N TO (1) UNION DEFS.’ MOT. TO DISMISS AND FOR J. ON THE PLEADING, AND IN THE ALTERNATIVE FOR
          SUMM. J. AND (2) OPENING BR. OF INTERVENOR CAL. ATT’Y GEN. IN SUPP. OF UNION DEFS.’ MOT. TO DISMISS
Case 2:18-cv-06793-JLS-DFM Document 33 Filed 03/01/19 Page 11 of 23 Page ID #:461




    1          These facts bring this case directly under the teachings of California
    2 Association of Professional Scientists v. Schwarzenegger, 137 Cal. App. 4th 371
    3 (2006) (“CAPS”). There, the plaintiff challenged a law which changed the pension
    4 rights of new employees as impermissibly impairing the pension rights of those
    5 employees as secured by their collective bargaining agreement with the state. While
    6 the case was under submission to the trial court, PERB sought to intervene, claiming
    7 it had exclusive jurisdiction over the matter. Similar to the arguments made by
    8 Union Defendants here, PERB argued it had exclusive jurisdiction over all matters
    9 that arguably alleged violations of the Dills Act, and that implementation of the
   10 alternate retirement program “arguably” violated that law. 137 Cal. App. 4th at 378.
   11 The Court of Appeal affirmed the denial of PERB’s petition, stating, that “[t]he
   12 Board’s claim that it has a direct and immediate interest in this case because it has
   13 the exclusive initial jurisdiction to act on alleged violations of the Dills Act
   14 misapprehends the gravamen of CAPS’s complaint here.” Id. at 381. The CAPS
   15 court then explained that “the gravamen of CAPS’s complaint is not that the state
   16 committed an unfair labor practice in violation of the Dills Act . . . . Rather, the
   17 gravamen of CAPS’s complaint is that SB No. 1105 . . . impermissibly conflicts with
   18 the terms of the agreement and therefore violates the state and federal constitutional
   19 prohibitions against impairing the obligations of contracts.” Id.
   20          The CAPS court concluded that “[t]his issue is not within the scope of the
   21 Board’s exclusive jurisdiction under section 3514.5; rather, it is an issue for the
   22 judiciary. Even if we assume for the sake of argument that the state had an
   23 obligation under the Dills Act to give CAPS notice and an opportunity to request
   24 collective bargaining before enacting the new alternate retirement program, and
   25 failed to fulfill that obligation, that would not transform this case into an unfair labor
   26 practice case.” Id. (citation omitted).
   27          Significantly for this case, in reaching that conclusion the CAPS court held
   28 that “[t]he constitutional issue CAPS seeks to litigate here is separate and distinct
      1208781.1
                                               -7-                 Case No. 2:18-cv-06793-JLS-DFMx
          PLS.’ OPP’N TO (1) UNION DEFS.’ MOT. TO DISMISS AND FOR J. ON THE PLEADING, AND IN THE ALTERNATIVE FOR
           SUMM. J. AND (2) OPENING BR. OF INTERVENOR CAL. ATT’Y GEN. IN SUPP. OF UNION DEFS.’ MOT. TO DISMISS
Case 2:18-cv-06793-JLS-DFM Document 33 Filed 03/01/19 Page 12 of 23 Page ID #:462




    1 from any issue of whether the state violated its collective bargaining obligations
    2 under the Dills Act.” Id. at 381-82. Whether or not the constitutional issues in
    3 CAPS and this case are different, the principle is the same – the Court need not
    4 interpret EERA to decide if the agency fee scheme is constitutional since the United
    5 States Supreme Court already has done so, and the constitutionality of § 1159 “is
    6 separate and distinct from any issue” as to whether the state or the unions violated
    7 the EERA.
    8          The California Supreme Court reached the same conclusion in San Lorenzo
    9 Education Association v. Wilson, 32 Cal. 3d 841, 853 (1982). There, in connection
   10 with union claims against employees who refused to either join the union or pay the
   11 service fee, an amicus brief argued that PERB had exclusive jurisdiction. The
   12 California Supreme Court disagreed, stating, “[w]e do not dispute that PERB has
   13 exclusive jurisdiction over issues concerning unfair labor practices. The case at bar,
   14 however, does not involve a dispute over an unfair practice. Rather, at issue is
   15 whether the union, under the terms of the collective bargaining agreement, can file a
   16 civil suit against a noncomplying employee.” Id. The prior case involving the
   17 amicus party was distinguishable because it also contained numerous issues
   18 involving unfair practices, unlike the San Lorenzo case. Thus, as the court held,
   19 “because no unfair practice has been claimed, PERB had no jurisdiction to hear the
   20 claims at bar.” Id.
   21          Link v. Antioch Unified School District, 142 Cal. App. 3d 765, 769 (1983),
   22 Union Mem. 8, does not suggest a different result. There, the Court of Appeal
   23 stated that it had to look beyond the “constitutional label” given to the plaintiffs’
   24 claims, noting that “the substance of conduct complained of may also constitute
   25 unfair practices which arguably could be resolved by a PERB ruling.” Id.
   26 Moreover, the court added, “the PERB [might] exercise initial jurisdiction over
   27 those nominal constitutional violations” to “devise a method to allow plaintiffs to
   28 avoid payment for those political and ideological activities” they challenge, and
      1208781.1
                                               -8-                Case No. 2:18-cv-06793-JLS-DFMx
          PLS.’ OPP’N TO (1) UNION DEFS.’ MOT. TO DISMISS AND FOR J. ON THE PLEADING, AND IN THE ALTERNATIVE FOR
           SUMM. J. AND (2) OPENING BR. OF INTERVENOR CAL. ATT’Y GEN. IN SUPP. OF UNION DEFS.’ MOT. TO DISMISS
Case 2:18-cv-06793-JLS-DFM Document 33 Filed 03/01/19 Page 13 of 23 Page ID #:463




    1 referred to the “nominal constitutional violations” they had asserted. Id. Notably, in
    2 reaching its result, the Link court relied primarily on Leek v. Washington Unified
    3 School District, 124 Cal. App. 3d 43, 50-51 (1981). Union Mem. 8. There, the
    4 plaintiffs had claimed that the mandatory service fee provision in their collective
    5 bargaining agreement violated several provisions of EERA, along with their claim
    6 that their constitutional rights had been violated. In both cases the “constitutional”
    7 claims required interpretation of the provisions of EERA itself, a task already taken
    8 care of by the Supreme Court here. Because the plaintiffs’ claims directly
    9 implicated EERA, and thus on that basis alone fell within PERB’s jurisdiction, the
   10 analysis in Leek is irrelevant here, where no EERA claim has been asserted.
   11            El Rancho Unified School District v. National Education Association,
   12 33 Cal. 3d 946 (1983), Union Mem. 7-8, is to similar effect. There, the principal
   13 issue was whether EERA divested a court of jurisdiction over a school district’s tort
   14 suit for damages arising out of a noncertified teacher’s strike, where, before bringing
   15 the tort action, the district had filed an unfair practice charge with PERB and had
   16 appealed PERB’s dismissal of the claims, filing the tort action while its PERB
   17 appeal was pending. Even if the district voluntarily withdrew its unfair practice
   18 charge “without prejudice,” 33 Cal. 3d at 951 & n.7, its claims unquestionably
   19 involved EERA and PERB’s jurisdiction.4
   20            Plaintiffs’ constitutional claims here are neither mere “labels” nor “nominal,”
   21 and are not efforts to plead around PERB’s jurisdiction. The Supreme Court has
   22
   23
   24   4
                  The “arguably protected or prohibited” analysis discussed in El Rancho,
        Union Mem. 7-8, is not helpful here, underscoring the unique context of this case.
   25
        If Union Defendants contend that EERA “arguably protects” the unconstitutional
   26   taking of agency fees, that is inconsistent with their assurances that the agency fee
   27   provisions are unconstitutional and unenforceable. On the other hand, while those
        provisions remain as part of EERA, they preclude a claim that the agency fee
   28   scheme is “arguably prohibited.”
        1208781.1
                                                    -9-               Case No. 2:18-cv-06793-JLS-DFMx
            PLS.’ OPP’N TO (1) UNION DEFS.’ MOT. TO DISMISS AND FOR J. ON THE PLEADING, AND IN THE ALTERNATIVE FOR
             SUMM. J. AND (2) OPENING BR. OF INTERVENOR CAL. ATT’Y GEN. IN SUPP. OF UNION DEFS.’ MOT. TO DISMISS
Case 2:18-cv-06793-JLS-DFM Document 33 Filed 03/01/19 Page 14 of 23 Page ID #:464




    1 already concluded that the agency fees Plaintiffs now seek to recover were taken
    2 from them in violation of their First Amendment rights.
    3         Finally, focusing on the appropriate remedy for the Union Defendants’
    4 violations of Plaintiffs’ free speech rights does not alter the analysis. Although
    5 PERB does have the power to determine remedies, such remedies are in connection
    6 with a determination that charges of unfair practices are justified. Cal. Gov. Code
    7 § 3514.5. There are no charges of unfair practices in this case, and PERB should
    8 not be determining the remedy for the constitutional violations already found by the
    9 Supreme Court. In addition, since the Supreme Court has stated very clearly that no
   10 agency fee or any other payment to the union may be deducted from a nonmember’s
   11 wages, Janus, 138 S. Ct. at 2486, there is nothing for PERB to do in calculating a
   12 remedy. Moreover, as already discussed, with § 1159 as an ostensible obstacle to
   13 Plaintiffs’ recovery, dismissal of Plaintiffs’ claims in favor of PERB jurisdiction is
   14 an exercise in futility.
   15 III.    THE UCL CLAIM IS VIABLE
   16         California’s unfair competition law, Cal. Bus. & Prof. Code § 17200
   17 (“UCL”), proscribes “any unlawful, unfair or fraudulent business act or practice,”
   18 and unfair and fraudulent practices are alternate grounds for relief, L.A. Mem’l
   19 Coliseum Comm’n v. Insomniac, Inc., 233 Cal. App. 4th 803, 835 (2015).
   20 Violations of federal statutes may serve as the predicate for a UCL cause of action.
   21 California courts “have consistently interpreted the language of section 17200
   22 broadly.” Cansino v. Bank of Am., 224 Cal. App. 4th 1463, 1473-74 (2014).
   23         The Union Defendants’ assertion that the collection of millions of dollars of
   24 agency fees in violation of the First Amendment, by unions representing hundreds
   25 of thousands of employees, is not a business practice – with a citation to a case
   26 involving a homeowners association which “does not participate as a business in the
   27 commercial market,” Union Mem. 9-10 – is without any merit, to say the least.
   28 Without a doubt the unions are big business; the Declarations submitted here by
      1208781.1
                                              -10-               Case No. 2:18-cv-06793-JLS-DFMx
         PLS.’ OPP’N TO (1) UNION DEFS.’ MOT. TO DISMISS AND FOR J. ON THE PLEADING, AND IN THE ALTERNATIVE FOR
          SUMM. J. AND (2) OPENING BR. OF INTERVENOR CAL. ATT’Y GEN. IN SUPP. OF UNION DEFS.’ MOT. TO DISMISS
Case 2:18-cv-06793-JLS-DFM Document 33 Filed 03/01/19 Page 15 of 23 Page ID #:465




    1 their Controllers describe significant financial operations, which would be
    2 characterized as businesses, as that term is commonly understood. Their exaction of
    3 these agency fees from nonmembers in violation of the First Amendment is an
    4 unfair business practice.
    5 IV.     SECTION 1159 SHOULD NOT BE APPLIED SO AS TO PRECLUDE
    6         PLAINTIFFS’ CLAIMS
    7         In direct response to Janus, and targeted directly at this and the other post-
    8 Janus actions seeking to recover some of the billions of dollars taken from
    9 nonmembers in violation of the First Amendment, the Governor signed SB No. 846
   10 on September 14, 2018, adding § 1159 to the Government Code. AG Br. 1. The
   11 law provides that the California Controller, public employers and employee
   12 organizations (like Union Defendants herein) “shall not be liable for, and shall have
   13 a complete defense to, any claims or actions . . . for requiring, deducting, receiving,
   14 or retaining agency or fair share fees from public employees.” Cal. Gov. Code
   15 § 1159(a). In addition, former or current public employees do not have standing to
   16 pursue these claims, ensuring that any action will be terminated at its outset and that
   17 a court never will address the merits. This law applies to pending claims and
   18 actions, and purportedly, such application clarifies existing state law rather than
   19 changes it.
   20         Here too, in view of the unique posture of this case, the Court should reject
   21 the Union Defendants’ efforts to protect § 1159.
   22         First, § 1159 does not apply to Plaintiffs’ claims. The preclusive language of
   23 § 1159 only governs claims for those fees which “were permitted at the time under
   24 the laws of this state then in force and paid . . . prior to June 27, 2018.” Cal. Gov.
   25 Code § 1159(a). However, when the United States Supreme Court interprets a
   26 statute, it is “an authoritative statement of what the statute meant before as well as
   27 after the decision of the case giving rise to that construction,” which is why a
   28 judicial decision generally applies retroactively. McClung v. Emp’t Dev. Dep’t,
      1208781.1
                                                -11-            Case No. 2:18-cv-06793-JLS-DFMx
         PLS.’ OPP’N TO (1) UNION DEFS.’ MOT. TO DISMISS AND FOR J. ON THE PLEADING, AND IN THE ALTERNATIVE FOR
          SUMM. J. AND (2) OPENING BR. OF INTERVENOR CAL. ATT’Y GEN. IN SUPP. OF UNION DEFS.’ MOT. TO DISMISS
Case 2:18-cv-06793-JLS-DFM Document 33 Filed 03/01/19 Page 16 of 23 Page ID #:466




    1 34 Cal. 4th 467, 474 (2004) (internal quotation mark omitted) (quoting Rivers v.
    2 Roadway Express, Inc., 511 U.S. 298, 312-13 & n.12 (1994)). Thus, the agency fee
    3 scheme ostensibly permitted under California law before Janus in fact violated the
    4 First Amendment at all times and should never have been sanctioned.
    5               Second, Plaintiffs’ claims are based upon the unconstitutionality of the
    6 agency fee scheme, and this central issue already has been determined by the United
    7 States Supreme Court in a final and unreviewable decision. As such, these should
    8 be more than the inchoate claims which courts have held afford no enforceable
    9 property right. See, e.g., Ileto v. Glock, Inc., 565 F.3d 1126, 1141 (9th Cir. 2009).
   10               Third, after the Supreme Court issued its decision, the California Legislature
   11 (and, presumably the Governor) rushed to eviscerate the rights created by Janus.
   12 According to the Attorney General, § 1159 was signed into law less than three
   13 weeks after its language was added as section 1 to Senate Bill No. 846, AG Br. 7-8,
   14 and was aimed directly at “these very lawsuits,” id. at 9.
   15               Fourth, the Legislature has stated as its purported rational basis for § 1159
   16 that “This section is necessary to provide certainty to public employers and
   17 employee organizations that relied on state law, and to avoid disruption of public
   18 employee labor relations, after the Supreme Court’s decision in Janus . . . .” Cal.
   19 Gov. Code § 1159(e)(2). In doing so, it simply ignored the Supreme Court’s
   20 express rejection of this excuse as a reason to continue these unconstitutional
   21 agency-fee arrangements. Indeed, the Court explained its decision to overrule
   22 Abood v. Detroit Board of Education, 431 U.S. 209 (1977), by stating that the
   23 unions had been on notice “for years” of the Court’s misgivings about Abood.
   24 Hence, any union “must have understood that the constitutionality of such a[n]
   25 [agency fee] provision was uncertain.” Janus, 138 S. Ct. at 2484-85. In fact, the
   26 Union Defendants anticipated the potential overruling of Abood and planned ahead,
   27 with the CTA’s Associate Executive Director/Controller starting that process in
   28
        1208781.1
                                                            -12-                    Case No. 2:18-cv-06793-JLS-DFMx
           PLS.’ OPP’N TO (1) UNION DEFS.’ MOT. TO DISMISS AND FOR J. ON THE PLEADING, AND IN THE ALTERNATIVE FOR
            SUMM. J. AND (2) OPENING BR. OF INTERVENOR CAL. ATT’Y GEN. IN SUPP. OF UNION DEFS.’ MOT. TO DISMISS
Case 2:18-cv-06793-JLS-DFM Document 33 Filed 03/01/19 Page 17 of 23 Page ID #:467




    1 January 2018. Declaration of Wei Pan ¶ 7, Dkt. No. 27-5; see also Declaration of
    2 Harry Mar ¶ 8, Dkt. No. 27-8.
    3            Fifth, in addition to the fact that the stated reliance concerns are an
    4 insufficient justification for this legislation, the need to provide “certainty” is
    5 similarly an inadequate rationale. To the extent that agency-fee payors are
    6 permitted to seek restitution, such a process will be limited and finite. Once the
    7 three-year anniversary of Janus arrives the various defendants will know the full
    8 extent of the claims with which they will have to contend. It is likely that they
    9 already have calculated their worst-case scenarios, i.e., the amounts to be returned if
   10 all eligible agency-fee payors seek restitution.
   11            Sixth, the Supreme Court ruled that the agency-fee schemes must be subject
   12 to “exacting scrutiny” at least in judging their constitutionality and that a rational
   13 basis review would be insufficient, given the significant impingement on First
   14 Amendment rights inherent in these arrangements.5 “Under ‘exacting’
   15 scrutiny, . . . a compelled subsidy must ‘serve a compelling state interest that cannot
   16 be achieved through means significantly less restrictive of associational freedoms.’”
   17 138 S. Ct. at 2465. Since § 1159 likewise impinges the First Amendment rights of
   18 the payors in taking away their remedies, it too must be subject to exacting scrutiny.
   19 It does not appear that that the Legislature undertook such a review in the
   20 exceedingly brief period between the introduction of this provision and its
   21 enactment.
   22            For all of these reasons and those set forth below, § 1159 does not pass
   23 constitutional muster.
   24
   25
   26
        5
   27           The Court observed that the agency-fee scheme might be subject to “strict
      scrutiny” but did not have to decide that question, because the scheme could not
   28 even survive the more permissive “exacting scrutiny test.” 138 S. Ct. at 2465.
      1208781.1
                                                 -13-            Case No. 2:18-cv-06793-JLS-DFMx
            PLS.’ OPP’N TO (1) UNION DEFS.’ MOT. TO DISMISS AND FOR J. ON THE PLEADING, AND IN THE ALTERNATIVE FOR
             SUMM. J. AND (2) OPENING BR. OF INTERVENOR CAL. ATT’Y GEN. IN SUPP. OF UNION DEFS.’ MOT. TO DISMISS
Case 2:18-cv-06793-JLS-DFM Document 33 Filed 03/01/19 Page 18 of 23 Page ID #:468




    1          A.      Section 1159 Does Not Merely Clarify The Law
    2          By its express language, § 1159 operates retroactively, so as to cut off all
    3 claims pending as of its effective date. Cal. Gov. Code § 1159(b). The Attorney
    4 General acknowledges that if this provision changes the law, its retroactive
    5 application raises constitutional questions. On the other hand, such questions do not
    6 arise if the statute merely clarifies the law. AG Br. 6, 10. Not surprisingly, § 1159
    7 says that it clarifies existing law, Cal. Gov. Code § 1159(e)(1), and the Attorney
    8 General agrees, AG Br. 7-8.
    9          This provision in fact changes the law, so as to raise the attendant
   10 constitutional implications. A declaration that a statutory amendment “merely
   11 clarified the law ‘cannot be given an obviously absurd effect, and the court cannot
   12 accept the Legislative statement that an unmistakable change in the statute is
   13 nothing more than a clarification and restatement of its original terms.’” McClung,
   14 34 Cal. 4th at 473 (quoting Cal. Emp’t Stabilization Comm’n v. Payne,
   15 31 Cal. 2d 210, 214 (1947)). There, the court held that the amendment in question
   16 imposed liability that did not otherwise exist, despite the fact that it said it was
   17 “declaratory of existing law.” Because the Court had already finally and
   18 definitively interpreted the provision, the Legislature had no power to decide that
   19 the later amendment merely declared existing law.
   20          Here, any contention that § 1159 merely clarified the law also is “obviously
   21 absurd.” It is a brand-new section added to the Government Code and does not
   22 “amend” anything. Moreover, the change effectuated by § 1159 dramatically
   23 changed the reasonable expectations that the unions and agency-fee payors had as to
   24 the likelihood that the fees would terminate in the near future. As already discussed,
   25 the Supreme Court emphasized that the unions had been on notice “for years” of the
   26 Court’s misgivings about Abood, and “must have understood that the
   27 constitutionality of such a[n] [agency fee] provision was uncertain.” Janus,
   28 138 S. Ct. at 2484-85. There is no reason to conclude that nonmember agency-fee
      1208781.1
                                              -14-               Case No. 2:18-cv-06793-JLS-DFMx
          PLS.’ OPP’N TO (1) UNION DEFS.’ MOT. TO DISMISS AND FOR J. ON THE PLEADING, AND IN THE ALTERNATIVE FOR
           SUMM. J. AND (2) OPENING BR. OF INTERVENOR CAL. ATT’Y GEN. IN SUPP. OF UNION DEFS.’ MOT. TO DISMISS
Case 2:18-cv-06793-JLS-DFM Document 33 Filed 03/01/19 Page 19 of 23 Page ID #:469




    1 payors were not similarly on notice, and they would have had no reason to believe
    2 that when the time came for the Court to overrule Abood, that their right to recover
    3 these wrongly taken fees would be stripped away. Thus, as of the date of the Janus
    4 decision these nonmembers had every “legitimate expectation” of receiving those
    5 fees and many of them, including Plaintiffs, proceeded in good faith with litigation
    6 to recover these payments. The addition of § 1159 a few months later clearly
    7 dashed those expectations and just as clearly changed the law.
    8               More particularly, on June 27, 2018, if not before, Plaintiffs had standing to
    9 assert the claims in their Complaint, and the Union Defendants had no basis to claim
   10 that they were immune from liability. Now, they do not have standing and are faced
   11 with the Union Defendants’ claims of immunity. Now that § 1159 is on the books,
   12 the Union Defendants contend that Plaintiffs are absolutely precluded from
   13 obtaining any remedy for Union Defendants’ violations of their constitutional rights.
   14 The Attorney General’s comment that “[i]f section 1159 did not exist, Plaintiffs
   15 would still have to overcome the fact that the Defendants . . . were complying with
   16 state law and Supreme Court precedent prior to Abood being overruled,” AG Br. 9,
   17 misses the point. That a plaintiff will have to confront its adversary’s defenses is
   18 part and parcel of any litigation, but is a far cry from the absolute preclusion
   19 effected by § 1159.
   20               In short, this provision is operating retrospectively as it applies to previously
   21 pending claims, with the attendant constitutional implications. McClung,
   22 34 Cal. 4th at 476-77; Yoshioka v. Superior Court, 58 Cal. App. 4th 972, 981
   23 (1997).
   24               B.    Section 1159 Violates Plaintiffs’ Rights To Procedural Due Process
   25               A standard response to a claim of a procedural due process violation with
   26 respect to enactment of a statute is that the legislative determination in passing the
   27 statute provides all the process that is due. See, e.g., Ileto, 565 F.3d at 1142; AG
   28
        1208781.1
                                                            -15-                    Case No. 2:18-cv-06793-JLS-DFMx
           PLS.’ OPP’N TO (1) UNION DEFS.’ MOT. TO DISMISS AND FOR J. ON THE PLEADING, AND IN THE ALTERNATIVE FOR
            SUMM. J. AND (2) OPENING BR. OF INTERVENOR CAL. ATT’Y GEN. IN SUPP. OF UNION DEFS.’ MOT. TO DISMISS
Case 2:18-cv-06793-JLS-DFM Document 33 Filed 03/01/19 Page 20 of 23 Page ID #:470




    1 Br. 11-12. The Attorney General and the Union Defendants cannot fall back on this
    2 response here.
    3          As already shown, § 1159 – “intended to address these very lawsuits” – was
    4 rushed through the Legislature in less than three weeks. Supra p. 12. The Attorney
    5 General has not provided evidence of any hearing or other fact-finding, or, more to
    6 the point, whether the Legislature provided any notice to the plaintiffs in “these very
    7 lawsuits” or invited them to be heard before enacting this provision taking away
    8 their rights to sue for restitution. Nor, apparently, did the Legislature evaluate
    9 § 1159 using the exacting scrutiny standard in compliance with the Supreme Court’s
   10 direction in Janus. All of these defects violated Plaintiffs’ rights to due process. Cf.
   11 Rea v. Matteucci, 121 F.3d 483 (9th Cir. 1997).
   12          In Rea, the plaintiff claimed that her due process rights had been violated by
   13 the legislature’s reclassification of her position as a hearing officer for the state of
   14 Nevada and her subsequent termination. Although the Ninth Circuit affirmed the
   15 district court’s grant of summary judgment for the defendant and held that there was
   16 no violation of due process, it explained that the standard rule did not “eviscerate”
   17 all due process rights of the plaintiff. 121 F.3d at 485. Where, as in Rea and here, a
   18 state alters a property interest by legislative action, “an individual claiming a defect
   19 in that process might have a claim for due process violations.” Id. Such a defect
   20 might include that the legislation was arbitrary or irrational, or where the legislation
   21 was not generally applicable and individually targeted known and identifiable
   22 parties.
   23          This case presents such defects in the legislative process. Section 1159 as
   24 passed violates Plaintiffs’ due process rights. At the very least, the Court should not
   25 rely on this statute to dismiss this action at this very early stage of the case.
   26          In addition, because this statute operates so as to eliminate all rights to
   27 recover the agency fees exacted under California’s unconstitutional agency fee
   28 scheme, it should be declared unconstitutional. See, e.g., Yoshioka, 58 Cal. App. 4th
      1208781.1
                                              -16-                Case No. 2:18-cv-06793-JLS-DFMx
          PLS.’ OPP’N TO (1) UNION DEFS.’ MOT. TO DISMISS AND FOR J. ON THE PLEADING, AND IN THE ALTERNATIVE FOR
           SUMM. J. AND (2) OPENING BR. OF INTERVENOR CAL. ATT’Y GEN. IN SUPP. OF UNION DEFS.’ MOT. TO DISMISS
Case 2:18-cv-06793-JLS-DFM Document 33 Filed 03/01/19 Page 21 of 23 Page ID #:471




    1 at 982 (The retroactive application of Proposition 213 prohibiting uninsured
    2 motorists and drunk drivers from collecting noneconomic damages in actions
    3 involving the operation or use of a motor vehicle, which altered the prior right to do
    4 so, was not unconstitutional. “Such alteration is only forbidden when at the very
    5 least the party is deprived of every reasonable method of securing just
    6 compensation.”); see also Fein v. Permanente Med. Grp., 38 Cal. 3d 137, 159
    7 (1985) (In ruling that the ceiling on non-economic damages imposed by the Medical
    8 Injury Compensation Reform Act did not deny due process, the court noted that the
    9 Legislature had placed no limits at all on a plaintiff’s right to recover for all of the
   10 economic, pecuniary damages resulting from an injury.).
   11          In ruling that the legislature may shorten or extend a statute of limitations and
   12 can apply the changed period to pending proceedings, the California Supreme Court
   13 emphasized in Rosefield Packing Co. v. Superior Court, 4 Cal. 2d 120, 122-23
   14 (1935) that there was “one important qualification to the rule:”
   15          [W]here the change in remedy, as, for example, the shortening of a time
               limit provision, is made retroactive, there must be a reasonable time
   16          permitted for the party affected to avail himself of his remedy before
               the statute takes effect. If the statute operates immediately to cut off the
   17          existing remedy, or within so short a time as to give the party no
               reasonable opportunity to exercise his remedy, then the retroactive
   18          application of it is unconstitutional as to such party.
   19          Here, § 1159 has left Plaintiffs without any opportunity to obtain a remedy for
   20 the Union Defendants’ violations of Plaintiffs’ First Amendment rights. As such, it
   21 should be subject to the same “exacting scrutiny” Janus applied to the agency fee
   22 practice, 138 S. Ct. at 2464-65, and likewise declared unconstitutional. Although
   23 the Attorney General contends that § 1159 is not a total bar to Plaintiffs’ recovery
   24 and leaves open other claims for recoupment of the agency fees “collected in
   25 violation of pre-Janus law,” AG Br. 16, he does not explain this cryptic comment or
   26 what other claims are left open. The qualification “collected in violation of pre-
   27 Janus law” indicates that these other claims are a very limited class, are not
   28 available to Plaintiffs, and that, in fact, § 1159 is a total bar to their recovery.
      1208781.1
                                                   -17-               Case No. 2:18-cv-06793-JLS-DFMx
          PLS.’ OPP’N TO (1) UNION DEFS.’ MOT. TO DISMISS AND FOR J. ON THE PLEADING, AND IN THE ALTERNATIVE FOR
           SUMM. J. AND (2) OPENING BR. OF INTERVENOR CAL. ATT’Y GEN. IN SUPP. OF UNION DEFS.’ MOT. TO DISMISS
Case 2:18-cv-06793-JLS-DFM Document 33 Filed 03/01/19 Page 22 of 23 Page ID #:472




    1         C.      Section 1159 Violates Plaintiffs’ Substantive Due Process Rights
    2         Although the general rule is that legislative bodies have the power to pass
    3 laws barring claims on a retroactive basis, as long as they have a rational basis to do
    4 so, Ileto, 565 F.3d at 1140-41; AG Br. 14, that rule should not govern here.
    5         Ileto involved the Protection of Lawful Commerce in Arms Act (“PLCAA”),
    6 15 U.S.C. §§ 7901-7903, Pub. L. No. 109-92, § 2, 119 Stat. 2095 (2005), by which
    7 Congress protected federally licensed manufacturers and sellers of firearms from
    8 most civil liability for injuries independently and intentionally inflicted by criminals
    9 who used their non-defective products. PLCAA did not preempt claims falling
   10 within any of the specified exceptions. Among other attacks, the plaintiffs
   11 contended that the statute was unconstitutional on several grounds, including that it
   12 violated their procedural and substantive due process rights. The court rejected the
   13 substantive due process claim on the basis that “[B]arring irrational or arbitrary
   14 conduct, Congress can adjust the incidents of our economic lives as it sees fit.”
   15 565 F.3d at 1140 (alteration in original).
   16         The plaintiffs also argued that due process principles required the court to
   17 conduct a more searching review. The court, too, rejected this argument, stating that
   18 the plaintiffs had failed to identify – and the court failed to see – any suspect
   19 classification common to those adversely affected by the PLCAA. Id. at 1141.
   20         In Janus, however, the Supreme Court held that a more searching review was
   21 required, given the significant First Amendment concerns raised by the agency-fee
   22 scheme’s impingement on payors’ First Amendment rights. According to the Court,
   23 the rational basis standard allowed in Ileto constituted “a form of minimal scrutiny
   24 foreign to our free-speech jurisprudence, and we reject it here.” 138 S. Ct. at 2465.
   25         Instead, the Court subjected the agency-fee scheme to an exacting scrutiny
   26 standard and thereby found the scheme to be unconstitutional. Section 1159, as an
   27 impediment to Plaintiffs’ remedies for these First Amendment violations, should be
   28 subject to the same standard. Under such scrutiny, this statute does not pass muster.
      1208781.1
                                             -18-                Case No. 2:18-cv-06793-JLS-DFMx
         PLS.’ OPP’N TO (1) UNION DEFS.’ MOT. TO DISMISS AND FOR J. ON THE PLEADING, AND IN THE ALTERNATIVE FOR
          SUMM. J. AND (2) OPENING BR. OF INTERVENOR CAL. ATT’Y GEN. IN SUPP. OF UNION DEFS.’ MOT. TO DISMISS
Case 2:18-cv-06793-JLS-DFM Document 33 Filed 03/01/19 Page 23 of 23 Page ID #:473




    1               Indeed, as already discussed, the legislative justifications provided to satisfy a
    2 rational basis review are insufficient, see supra pp. 12-13, and certainly will not
    3 satisfy an exacting scrutiny review. The claims here are limited and finite (unlike
    4 the gun violence claims at issue in Ileto) and Plaintiffs should not be precluded by
    5 § 1159 from obtaining some redress for the violations of their First Amendment
    6 rights.
    7 V.            CONCLUSION
    8               For all of the foregoing reasons, the Union Defendants’ Motion to Dismiss
    9 and for Judgment on the Pleadings, and in the Alternative for Summary Judgment
   10 should be denied in all respects.
   11 Dated: March 1, 2019                           BROWNE GEORGE ROSS LLP
                                                        Eric M. George
   12                                                   Carl Alan Roth
   13
   14                                                By:         /s/ Carl Alan Roth
                                                                 Eric M. George
   15
                                                                 Carl Alan Roth
   16                                                Attorneys for Plaintiffs
                                                     Tina Matthews and Paul Tessaro
   17                                                as individuals and on behalf of all others
   18                                                similarly situated

   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        1208781.1
                                                            -19-                    Case No. 2:18-cv-06793-JLS-DFMx
           PLS.’ OPP’N TO (1) UNION DEFS.’ MOT. TO DISMISS AND FOR J. ON THE PLEADING, AND IN THE ALTERNATIVE FOR
            SUMM. J. AND (2) OPENING BR. OF INTERVENOR CAL. ATT’Y GEN. IN SUPP. OF UNION DEFS.’ MOT. TO DISMISS
